DUNBAR, Senior Judge
(dissenting):
In my opinion the unlawful search tainted all aspects of the Government’s case against the appellant. Particularly, I cannot concur in the speculations contained in the majority opinion regarding the statements of the victim of the unlawful search which implicated the appellant, to wit: “She would have implicated the accused even if the search had not been conducted. She probably would have implicated the accused sooner, had the police officer’s attention not been diverted from his intended questioning during the search.”
The fact is that the police officers had no knowledge of the appellant until they conducted what the majority concedes to have been an unlawful search of the apartment of appellant’s girlfriend. During the illegal search the conducting police officer discovered a Sony radio-type box in a closet at the scene of the search. The box had the name of appellant clearly written on the outside. It is entirely possible the police officers would never have known of appellant were it not for the discovery of his name at that time.
The majority opinion uses language to the effect that the victim of the illegal search “would have implicated the accused,” and “probably would have implicated the accused sooner.” I consider such speculative inferences to be unwarranted where an issue involving unlawful search and seizure is present.
Although after the search the appellant’s girlfriend gave authorities a confession implicating appellant, she really had little choice in the matter because the police officer had already obtained the “clue” and the “lead” he needed, appellant’s name. Moreover, the Naval Investigative Service Agent who initially interrogated appellant testified that appellant’s initial response to the interrogation was one of “shock, disbelief, reluctance to mentally come to grips with the fact that he had been discovered.”
The entry and search of the apartment where appellant’s name was obtained was accomplished by an experienced police officer. No efforts were made by him to explain the consent search to the young woman who occupied the apartment with her small children. Further, the evidence depicts appellant to have been an immature individual, overly enamored of the unlawful search victim. The victim stated to the police officer that while appellant was staying at her apartment in National City he became concerned due to the fact that she didn’t have much money or much income to support her children. He was also concerned about her using heroin and he stated that he had a plan to get some property from someplace on the ship he was assigned to, get the property to her so she could sell it and make some money for her children and make payments on the apartment, and try to get her off heroin.
Irrespective of all this, I believe a serious question exists relating to the law of search and seizure and the law to be applied to the fruits of illegal searches.
The following language from the concurring opinion in United States v. Garcia, 3 M.J. 1090, 1094 (N.C.M.R.1977) is pertinent and emphasizes the problem with which we are dealing:
Moreover, it may be contended that a freely given consent search, even if *710obtained for no reason whatsoever by police authorities, does not infringe upon the rights or liberty of the individual because he is always free to deny the request for such a search. Notwithstanding, I do not believe that search and seizure is a sham legal game that law enforcement officials play with the citizenry. The area of human rights is, has been, and always will be highly sensitive and serious business. . . . Additionally, the average American citizen, military and civilian, is not educated in the semantics or the implications of consent search. And it can be said, almost without fear of contradiction, that the courts have always scrutinized such searches with an exceptional degree of suspicion.
The difficulty that presents itself in this case is that there is no way to know what eventual results the police investigation would have produced had a police officer not gained illegal entry into the apartment of appellant’s lady friend. As noted earlier, the majority hypothesizes that she would have implicated the accused even if the search had not been conducted. Where Constitutional questions concerning search and seizure and the fruit of the poisoned tree are involved, we should apply the law rigorously and strictly.
Accordingly, in my opinion, the appellant’s implication in and conviction of the offenses charged can be traced directly back to the fruit of an illegal search. I would disapprove the findings and sentence and dismiss the charges.